The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is a pre-AIA  application with a filing date of March 15, 2013 and a priority date of November 16, 2012 arising from United States provisional patent application serial number 61/796,632.
The claims filed February 24, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 6, 9, & 22
1, 3, and 10
Cancelled:
1-4, 7, & 11-21
5 & 8
Withdrawn:
none
2-4, 7, 10-21
Added:
23-33
22

Claims 1, 6, 9, 10, and 22-33 are currently pending.

Claim 10 has been withdrawn.
Claims 1, 6, 9, and 22-33 are currently outstanding and subject to examination.
This is a non-final action and is the fifteenth action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 24, 2021 has been entered.

Specification
Applicant must provide the same terminology/vocabulary/phrasing in the specification that is present in the claims. At least one term or phrase is missing from the specification present in the claim(s).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction is required as the following amendment(s)/text in the claims find(s) no 
Claim(s)
Antecedent Missing For
1, 9, 25, & 32
passive switchable Bragg grating(s)

As set forth in MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a). . . .
Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
. . . While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the 
Consequently, identity between terms and phrases in the specification and claims is preferred and is seen as mandatory to ensure “certainty in construing the claims in the light of the specification”.
Further, under 37 C.F.R. § 1.121(e) regarding disclosure consistency:
The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
The examiner considers direct correspondence between the specification and the claims to be important with respect to determining the scope of the claims.

Rejection, 35 U.S.C. 101, Inoperative
The disclosed invention is inoperative and therefore lacks utility.
By Applicant’s own admission, passive and switchable Bragg gratings cannot be the same thing. ¶ 139, "The grating may be switchable (SBG) or it may be passive, that is, non switchable."
Due to the extensive nature of the application, the prosecution history, and the presence of (possibly fiercely) competing technologies, Applicant’s nomenclature is 

Claim Rejections - 35 USC § 112(a/¶ 1)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and by dependency, the remaining claims 6, 9, and 22-33) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires passive switchable Bragg gratings which are new to the application.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
The following special definitions are sees as present in the specification regarding 
Term(s)
Definition(s)
Defined at
"on-axis"
Unless otherwise stated the term "on-axis" in relation to a ray or a beam direction refers to propagation parallel to an axis normal to the surfaces of the optical components described in relation to the invention.
¶ 132
rolled k-vector
The inventors have coined the term rolled k-vector to describe the varying orientation of the k-vectors along the waveguide propagation direction.
¶ 223

The remaining words and phrases of the claims are given their plain meaning.
If other special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
The special definitions above were previously indicated in the final rejection of August 16, 2016. To date, no other special definitions have been indicated by Applicant.

Remarks
Due to the absence of "passive switchable Bragg gratings" in the art (per Applicant’s admission) and the foregoing rejections, rejections based on prior art are held in abeyance until examinable subject matter is present in the claims.
As mentioned above, there is an extensive prosecution history to the present application. This, when coupled with the extensive disclosure and the previous restriction requirement, appears to greatly constrain the “playing field” for the present application. Examiner leaves it to Applicant to determine how it wants to handle these matters. .

Conclusion
Applicant’s publication US 20140140653 A1 of May 22, 2014 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to waveguide displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 9, 2021